DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 05 August 2021.  Claims 1-13 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willcut et al. (U.S. No. 9,764,162 B1; hereinafter known as “Willcut”).

Regarding claim 3, Willcut discloses that in addition to the evaluation index, a maximum value of the evaluation index allowed for the normal tissue is displayed on the display apparatus or output to the outside of the apparatus (col. 3, lines 3-4; col. 16, lines 1-3).
Regarding claim 5, Willcut discloses that a DVH or the dose distribution for a specified number of times of radiation irradiation is displayed on the display apparatus or output to the outside of the apparatus (col. 17, lines 39-43; col. 18, lines 61-63; col. 25, lines 56-60).
Regarding claim 6, Willcut discloses that the radiation irradiation planning apparatus is switched between a mode in which the evaluation index of the normal tissue is displayed on the display apparatus or output to the outside of the apparatus (col. 13, lines 45-65; col. 15, line 65 – col. 16, line 9; col. 17, lines 24-43; col. 18, lines 
Regarding claim 7, Willcut discloses a clinical decision support apparatus that supports a decision of a doctor on a treatment method for a disease (Abstract; col. 1, lines 32-44; col. 19, lines 59-63), wherein the clinical decision support apparatus calculates a dose distribution in a case where a treatment target is irradiated with a radiation ray (col. 4, line 67 – col. 5, line 1; col. 5, lines 22-25; col. 18, lines 61-63), calculates an evaluation index of a damage caused by the radiation ray to a normal tissue for a plurality of number of times of radiation irradiation based on the calculated dose distribution (col. 4, line 64 – col. 5, line 1; col. 7, lines 40-67; col. 25, lines 4-39; e.g., NTCP), and displays at least one or more calculated evaluation indexes on a display apparatus or outputs the same from the apparatus (col. 13, lines 45-65; col. 15, line 65 – col. 16, line 9; col. 17, lines 24-43; col. 18, lines 59-63; col. 26, lines 46-51).
Regarding claim 9, Willcut discloses that in addition to the evaluation index, a maximum value of the evaluation index allowed for the normal tissue is displayed on the display apparatus or output to the outside of the apparatus (col. 3, lines 3-4; col. 16, lines 1-3).
Regarding claim 10, Willcut discloses that the dose distribution is calculated using a dose distribution in an irradiation planning in which an irradiation condition is similar to an irradiation condition of the radiation ray to the treatment target (col. 4, line 67 – col. 5, line 1; col. 5, lines 22-25; col. 7, lines 40-65; col. 18, lines 61-63).

Regarding claim 13, Willcut discloses a program to be executed by an apparatus that supports a decision of a doctor on a treatment method for a disease (Abstract; col. 1, lines 32-44; col. 19, lines 59-63; col. 20, line 30 – col. 22, line 63), wherein the program causes the apparatus that supports the decision of the doctor on the treatment method for the disease to perform a first step of calculating a dose distribution in a case where a treatment target is irradiated with a radiation ray (col. 4, line 67 – col. 5, line 1; col. 5, lines 22-25; col. 18, lines 61-63), a second step of calculating an evaluation index of a damage caused by the radiation ray to a normal tissue for a plurality of number of times of radiation irradiation based on the dose distribution calculated in the first step(col. 4, line 64 – col. 5, line 1; col. 7, lines 40-67; col. 25, lines 4-39; e.g., NTCP), and a third step of displaying at least one or more evaluation indexes calculated in the second step on a display apparatus or outputting the same to an outside of the apparatus (col. 13, lines 45-65; col. 15, line 65 – col. 16, line 9; col. 17, lines 24-43; col. 18, lines 59-63; col. 26, lines 46-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Willcut as applied to claims 1 and 7 above, and further in view of Lu et al. (U.S. Pub. No. 2009/0110145 A1; hereinafter known as “Lu”).  Willcut discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the evaluation index is calculated under a condition that an effect of the radiation ray on a target is constant.  Lu discloses a similar radiation irradiation planning apparatus (Abstract) that calculates an evaluation index of an influence of a radiation ray to a normal tissue for a plurality of .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Willcut as applied to claims 1 and 7 above, and further in view of Bova et al. (U.S. Pub. No. 2017/0053562 A1; hereinafter known as “Bova”).  Willcut discloses the invention as claimed, see rejection supra, but fails to expressly disclose that when there are a plurality of normal tissues, the evaluation index for each normal tissue is displayed on the display apparatus or output to the outside of the apparatus; though, as detailed supra, Willcut does teach displaying or outputting the evaluation index.  Bova discloses a similar radiation irradiation planning apparatus (Abstract) that calculates an evaluation index for each normal tissue when there are a plurality of normal tissues in order to account for different structures/tissue types ([0135]; [0222]; [0257]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willcut with the calculations taught by Bova in order to account for different structures/tissue types.

Response to Arguments
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.  Applicant argues that Willcut fails to teach calculating the recited evaluation index of a damage cause by the radiation ray to a normal tissue for a plurality of number of times of radiation irradiation based on the calculated dose distribution.  While Applicant acknowledges that Willcut refers to NTCP calculation, Applicant contends that this does not correspond to the recited evaluation index.  The examiner disagrees.  First, Applicant does not provide any reasoning as to why the NTCP calculation does not correspond to the recited evaluation index but merely states this as a conclusory statement.  Second, the NTCP calculation taught by Willcut is indeed an evaluation index of a damage caused to a normal tissue.  This is precisely what NTCP calculations are: modeling the radiation damage to normal, healthy tissue based upon the planned dose distribution and determining the probability of severe side effects.  See also U.S. Pub. No. 2012/0004492 A1.  If the NTCP is within a certain threshold, the plan may be evaluated as acceptable; if it exceeds that threshold, the planned dose distribution may need to be reevaluated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791